Per curiam.
This disciplinary matter is before the Court on Respondent Femi Gbaja’s Petition for Voluntary Discipline, which was filed under Bar Rule 4-227 (b) (2) before a formal complaint was issued. In his petition, Gbaja admits violating Rule 1.15 (I) of the Georgia Rules of Professional Conduct set forth in Bar Rule 4-102 (d). Although a violation of this rule is punishable by disbarment, Gbaja requests the imposition of a 24-month suspension. He agrees, however to accept a suspension of up to 36 months. The State Bar has no objection to the acceptance of Gbaja’s petition so long as the suspension is no less than 36 months in duration.
Gbaja, who has only been a member of the Bar since 2001, admits that he accepted payment of $25,000 as settlement of a client’s personal injury claims, deposited those funds in his attorney trust account in January 2003, failed to promptly disburse those funds to his client, withdrew those funds for his own use, closed his practice and moved out of the country. Although Gbaja ultimately paid the $25,000 to his client in 2006, he admits his conduct violated Rule 1.15 (I) and that, as a result, he is subject to disbarment. In mitigation of his actions Gbaja asserts that he has cooperated fully with disciplinary authorities, repaid his client, and is extremely remorseful for the consequences of his conduct. Under these circumstances, we conclude that a 36-month suspension is an appropriate sanction. Accordingly, Gbaja hereby is suspended for a period of 36 months. He is reminded of his duties under Bar Rule 4-219 (c).

Thirty-six-month suspension.


All the Justices concur.

*660Decided February 26, 2007.
William P. Smith HI, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
Warren R. Hinds, for Gbaja.